                                          Case 3:20-cv-02146-WHO Document 58 Filed 01/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SA MUSIC LLC, et al.,                            Case No. 20-cv-02146-JSC
                                                       Plaintiffs,
                                   8
                                                                                          PRETRIAL ORDER NO. 2
                                                 v.
                                   9

                                  10     APPLE, INC, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The pretrial deadlines set forth in Docket No. 51 are continued for approximately 90 days.

                                  14   The new deadlines are as follows:

                                  15          Deadline to Move to Amend Pleadings:        March 31, 2021

                                  16          Fact Discovery Cut-Off:                     July 1, 2021

                                  17          Expert Witness Disclosures:                 July 30, 2021

                                  18          Rebuttal Expert Witness Disclosures:        September 1, 2021

                                  19          Expert Discovery Cutoff:                    October 1, 2021

                                  20          Deadline for Hearing Dispositive Motions: November 18, 2021

                                  21          Trial:                                      March 29, 2022

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 15, 2021

                                  24

                                  25
                                                                                                  JACQUELINE SCOTT CORLEY
                                  26                                                              United States Magistrate Judge
                                  27

                                  28
